Exhibit 10.1
CORN PRODUCTS INTERNATIONAL, INC.
STOCK INCENTIVE PLAN
(as amended January 28, 2009)
I. INTRODUCTION
     1.1 Purpose. The purpose of the Corn Products International, Inc. Stock
Incentive Plan (the “Plan”) is to promote the long-term financial success of
Corn Products International, Inc. (the “ Company”) by (i) attracting and
retaining executive personnel of outstanding ability; (ii) strengthening the
Company’s capability to develop, maintain and direct a competent management
team; (iii) motivating executive personnel by means of performance-related
incentives to achieve longer-range performance goals; (iv) providing incentive
compensation opportunities which are competitive with those of other major
corporations; (v) enabling such executive personnel to participate in the
long-term growth and financial success of the Company through increased stock
ownership and (vi) serving as a mechanism to compensate outside directors.
     1.2 Certain Definitions. In addition to the defined terms set forth
elsewhere in this Plan, the terms set forth below, shall, when capitalized, have
the following respective meanings.
     “Agreement” shall mean the written agreement evidencing an award hereunder
between the Company and the recipient of such award.
     “Board” shall mean the Board of Directors of the Company.
     “Bonus Stock” shall mean shares of Common Stock that are not subject to a
Restriction Period or Performance Measures.
     “Cause” shall mean the willful and continued failure to substantially
perform the duties assigned by the Company (other than a failure resulting from
the optionee’s Disability), the willful engaging in conduct which is
demonstrably injurious to the Company or any Subsidiary, monetarily or
otherwise, including conduct that, in the reasonable judgment of the Committee,
no longer conforms to the standard of the Company’s executives, any act of
dishonesty, commission of a felony, or a significant violation of any statutory
or common law duty of loyalty to the Company.
     “Change in Control” shall have the meaning set forth in Section 5.8(b).
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof, or any other committee designated by the Board to
administer this Plan, consisting of two or more members of the Board, each of
whom shall be (i) a “Non-Employee Director”

 



--------------------------------------------------------------------------------



 



within the meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and (iii) an
“Independent Director” within the meaning of the rules of the New York Stock
Exchange.”
     “Common Stock” shall mean the common stock, $.01 par value, of the Company.
     “Disability Date” shall mean the date on which a Participant becomes a
“Disabled Participant” under the Corn Products International, Inc. Retirement
Savings Plan for Salaried Employees (the “Corn Products Savings Plan”) or a
successor to such plan or any such similar plan containing a disability
provision applicable to the Participant. If a Participant is not covered by the
Corn Products Savings Plan or a similar plan containing a disability provision,
the determination of whether the Participant has a “Disability Date” shall be
made by the Committee by applying the provisions of the Corn Products Savings
Plan as if the Participant were a participant of such plan or any similar plan
that the Committee determines to be appropriate.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” shall mean the closing price of a share of Common Stock
as reported in the New York Stock Exchange Composite Transactions on the date as
of which such value is being determined or, if there shall be no reported
transactions for such date, on the next preceding date for which transactions
were reported; provided, however, that, in the case of the exercise of an
Incentive Stock Option or Non-Statutory Stock Option through a broker, Fair
Market Value for the purpose of tax withholding shall mean the sales price
received for a share of Common Stock and, provided further, that Fair Market
Value may be determined by the Committee by whatever other means or method as
the Committee, in the good faith exercise of its discretion, shall at such time
deem appropriate.
     “Free-Standing SAR” shall mean an SAR which is not granted in tandem with,
or by reference to, an option, which entitles the holder thereof to receive,
upon exercise, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of such SARs which are exercised.
     “Incentive Stock Option” shall mean an option to purchase shares of Common
Stock which meets the requirements of Section 422 of the Code, or any successor
provision, and which is intended by the Committee to constitute an Incentive
Stock Option.
     “Non-Statutory Stock Option” shall mean an option to purchase shares of
Common Stock that is not an Incentive Stock Option.
     “Participant” shall mean an individual who has been granted an Incentive
Stock Option, a Non-Statutory Stock Option, an SAR, a Bonus Stock Award,
Performance Share Award, Restricted Stock Award or Restricted Stock Unit Award.

2



--------------------------------------------------------------------------------



 



     “Performance Measures” shall mean the criteria and objectives, established
by the Committee, which shall be satisfied or met (i) as a condition to the
exercisability of all or a portion of an option or SAR, (ii) as a condition to
the grant of a Stock Award or (iii) during the applicable Restriction Period or
Performance Period as a condition to the holder’s receipt of Common Stock
subject to a Restricted Stock Award or a Performance Share Award and/or of
payment with respect to such award. The Committee may amend or adjust the
Performance Measures or other terms and conditions of an outstanding award in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in law or accounting, but only to the extent
such adjustment would not cause any portion of the award, upon payment, or the
option, upon exercise, to be nondeductible pursuant to Section 162(m) of the
Code. Such criteria and objectives may include one or more of the following:
total stockholder return (based on the change in the price of a share of the
Company’s Common Stock and dividends paid) earnings per share; operating income;
net income; return on stockholder’s equity; return on assets; return on capital
employed; economic value added; and cash flows (including, but not limited to,
operating cash flow, free cash flow, cash flow return on equity and cash flow
return on investment). If the Committee desires that compensation payable
pursuant to any award subject to Performance Measures be “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code, the Performance Measures (i) shall be established by the Committee no
later than the end of the first quarter of the Performance Period or Restriction
Period, as applicable (or such other time designated by the Internal Revenue
Service) and (ii) shall satisfy all other applicable requirements imposed under
Treasury Regulations promulgated under Section 162(m) of the Code, including the
requirement that such Performance Measures be stated in terms of an objective
formula or standard.
     “Performance Period” shall mean any period designated by the Committee
during which the Performance Measures applicable to a Performance Share Award
shall be measured.
     “Performance Share” shall mean a right, contingent upon the attainment of
specified Performance Measures within a specified Performance Period, to receive
one share of Common Stock, which may be Restricted Stock, or in lieu of all or a
portion thereof, at the Committee’s discretion, the Fair Market Value of such
Performance Share in cash.
     “Performance Share Award” shall mean an award of Performance Shares under
this Plan.
     “Permanent and Total Disability” shall have the meaning set forth in
Section 22(e)(3) of the Code or any successor thereto.
     “Restricted Stock” shall mean shares of Common Stock that are subject to a
Restriction Period.
     “Restricted Stock Unit” shall mean the right to receive one share of Common
Stock which shall be contingent upon the expiration of a specified Restriction
Period and subject to such additional restrictions as may be contained in the
Agreement relating thereto.
     “Restriction Period” shall mean any period designated by the Committee
during which (i) the Common Stock subject to a Restricted Stock Award may not be
sold, transferred, assigned, pledged, hypothecated or otherwise encumbered or
disposed of, except as provided in this Plan or the Agreement relating to such
award or (ii) the conditions to vesting applicable to a Restricted Stock Unit
Award shall remain in effect.

3



--------------------------------------------------------------------------------



 



     “SAR” shall mean a stock appreciation right which may be a Free Standing
SAR or a Tandem SAR.
     “Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit
Award, or a Bonus Stock Award.
     “Tandem SAR” shall mean an SAR which is granted in tandem with, or by
reference to, an option (including a Non-Statutory Stock Option granted prior to
the date of grant of the SAR), which entitles the holder thereof to receive,
upon exercise of such SAR and surrender for cancellation of all or a portion of
such option, shares of Common Stock (which may be Restricted Stock), cash or a
combination thereof with an aggregate value equal to the excess of the Fair
Market Value of one share of Common Stock on the date of exercise over the base
price of such SAR, multiplied by the number of shares of Common Stock subject to
such option, or portion thereof, which is surrendered.
     1.3 Administration. This Plan shall be administered by the Committee. The
Committee shall have the authority to determine eligibility for awards hereunder
and to determine the form, amount and timing of each award to such persons and,
if applicable, the number of shares of Common Stock, and the number of
Performance Shares subject to such an award, the exercise price associated with
the award, the time and conditions of exercise or settlement of the award and
all other terms and conditions of the award, including, without limitation, the
form of the Agreement evidencing the award. The Committee may, in its sole
discretion and for any reason at any time, subject to the requirements imposed
under Section 162(m) of the Code and regulations promulgated thereunder in the
case of an award intended to be qualified performance-based compensation, take
action such that (i) any or all outstanding options and SARs shall become
exercisable in part or in full, (ii) the Performance Measures applicable to any
outstanding Restricted Stock Award (if any) and to any outstanding Performance
Share Award shall be deemed to be satisfied at the maximum or any other level.
     The Committee shall, subject to the terms of this Plan, interpret this Plan
and the application thereof, establish rules and regulations it deems necessary
or desirable for the administration of this Plan and may impose, incidental to
the grant of an award, conditions with respect to the award, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be final, binding and conclusive.
     The Committee shall keep minutes of its meetings and of action taken by it
without a meeting. A majority of the Committee shall constitute a quorum. The
acts of the Committee shall be either (i) acts of a majority of the members of
the Committee present at any meeting at which a quorum is present or (ii) acts
approved in writing by all of the members of the Committee without a meeting.

4



--------------------------------------------------------------------------------



 



     Notwithstanding anything in the Plan to the contrary, in accordance with
Section 157 of the Delaware General Corporation Law, the Committee may, by
resolution, authorize one or more executive officers of the Company to do one or
both of the following: (i) designate non-director and non-executive officer
employees of the Company or any of its Subsidiaries to be recipients of rights
or options entitling the holder thereof to purchase from the Company shares of
its capital stock of any class or other awards hereunder; and (ii) determine the
number of such rights, options, or awards to be received by such non-director
and non-executive officer employees; provided, however, that the resolution so
authorizing such executive officer or officers shall specify the total number of
rights, options, or awards such executive officer or officers may so award. The
Committee may not authorize an executive officer to designate himself or herself
or any director or other executive officer of the Company to be a recipient of
any such rights, options, or awards.
     Notwithstanding anything in the Plan to the contrary, to the extent an
award granted hereunder would be subject to the requirements of Section 409A of
the Code and the regulations thereunder, then the Agreement for such award and
the Plan shall be construed and administered so as the award complies with
Section 409A of the Code and the regulations thereunder.
     1.4 Eligibility. Participants in this Plan shall consist of such directors,
officers, and other employees of the Company and its Subsidiaries from time to
time, and any other entity designated by the Board or the Committee
(individually a “Subsidiary” and collectively the “Subsidiaries”) as the
Committee, in its sole discretion, may select from time to time. For purposes of
this Plan, reference to employment by the Company shall also mean employment by
a Subsidiary.
     1.5 Shares Available. Subject to adjustment as provided in Section 5.7,
8,000,000 shares of Common Stock (the “Plan Maximum”) shall be available under
this Plan for awards that are granted after the Company’s 2005 Annual Meeting of
Stockholders (the “2005 Annual Meeting”). The Plan Maximum includes shares of
Common Stock that were available for new awards under the Plan as in effect
immediately prior to the 2005 Annual Meeting. Shares of Common Stock subject to
awards outstanding under the Plan immediately prior to the 2005 Annual Meeting
shall also be available for issuance hereunder. The Plan Maximum shall be
reduced by the sum of the aggregate number of shares of Common Stock (i) that
are issued upon the grant of a Stock Award after the 2005 Annual Meeting or
(ii) that become subject to options, SARs or Performance Shares, in each case
that are granted after the 2005 Annual Meeting, in the following ratios: 1 to 1
for each Incentive Stock Option, Non-Statutory Stock Option or Free-Standing SAR
and 2.5 to 1 for any other type of award under the Plan, it being understood
that in the case of an SAR the reduction shall be equal to the total number of
SARs subject to the award, regardless of the number of shares of Common Stock
that may be issued upon settlement thereof. Notwithstanding the immediately
preceding sentence, the Plan Maximum shall not be reduced by virtue of the grant
of Performance Shares or SARs that may only be settled in cash. To the extent
that shares of Common Stock subject to an option (other than in connection with
the exercise of a Tandem SAR), Stock Award or Performance Share award are not
issued or delivered by reason of the expiration, termination, cancellation or
forfeiture of such award: (i) such shares of Common Stock shall again be
available under this Plan and (ii) the Plan Maximum shall be increased to the
extent it was reduced when such award was granted (or if such award was granted
prior to the 2005 Annual Meeting, the Plan Maximum shall be increased by 1 for
each share of Common Stock subject to such award). If a Performance Share or SAR
that can be

5



--------------------------------------------------------------------------------



 



settled in either cash or Common Stock is settled in cash, in whole or in part,
the Plan Maximum shall be increased to the extent it was reduced with respect to
the cash-settled portion of the award when the award was granted. If an award is
made in the form of an option coupled with a Performance Share Award such that
the Participant can receive the designated number of shares either upon exercise
of the option or upon earning of the Performance Share, but not both, such
coupled award shall be treated as a single award of the designated number of
shares for purposes of this Section 1.5.
     Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof.
     To the extent required by Section 162(m) of the Code and the rules and
regulations thereunder, the maximum number of shares of Common Stock with
respect to which options, SARs, Stock Awards or Performance Share Awards or a
combination thereof may be granted during any calendar year to any person shall
be 250,000, subject to adjustment as provided in Section 5.7.
     Subject to the Plan Maximum, the maximum number of shares of Common Stock
that may be issued pursuant to Incentive Stock Options granted after the 2005
Annual Meeting shall be 8,000,000, subject to adjustment as provided in
Section 5.7.
     Except with respect to a maximum of five percent (5%) of the shares of
Common Stock authorized in this Section 1.5, any Stock Award which vests on the
basis of a Participant’s continued employment with or provision of service to
the Company shall not provide for vesting which is any more rapid than annual
pro rata vesting over a three (3) year period and any Stock Award which vests
upon the attainment of performance goals shall provide for a performance period
of at least twelve (12) months; provided that vesting may be shortened in the
case of death, disability, retirement or Change in Control as set forth in this
Plan or determined by the Committee.
II. STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
     2.1 Stock Options. The Committee may, in its discretion, grant Incentive
Stock Options or Non-Statutory Stock Options to such eligible persons under
Section 1.4 as may be selected by the Committee.
     Options shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
this Plan, as the Committee shall deem advisable:
     (a) Number of Shares and Purchase Price. The number of shares and the
purchase price per share of Common Stock subject to an option shall be
determined by the Committee, provided, however, that the purchase price per
share of Common Stock shall not be less than 100% of the Fair Market Value of a
share of Common Stock on the date of grant of such option and provided further,
that if an Incentive Stock Option shall be granted to any person who, at the

6



--------------------------------------------------------------------------------



 



time such option is granted, owns capital stock possessing more than ten percent
of the total combined voting power of all classes of capital stock of the
Company (or of any parent or subsidiary as defined in Section 424 of the Code)
(a “ Ten Percent Holder “), the purchase price per share of Common Stock shall
be the price (currently 110% of Fair Market Value) required by the Code in order
to constitute an Incentive Stock Option.
     (b) Option Period and Exercisability. Each option, by its terms, shall
require the Participant to remain in the continuous employ of the Company for at
least one year following the date of grant of the option before any part of the
option shall be exercisable, except in the case of a Change in Control. The
period during which an option may be exercised shall be determined by the
Committee; provided, however, that no Incentive Stock Option shall be exercised
later than ten years after its date of grant; provided further, that if an
Incentive Stock Option shall be granted to a Ten Percent Holder, such option
shall not be exercised later than five years after its date of grant. The
Committee may, in its discretion, establish Performance Measures which shall be
satisfied or met as a condition to the grant of an option or to the
exercisability of all or a portion of an option. The Committee shall determine
whether an option shall become exercisable in cumulative or non-cumulative
installments and in part or in full at any time. An exercisable option, or
portion thereof, may be exercised only for whole shares of Common Stock.
     (c) Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanied by payment therefore in full (or arrangement made
for such payment to the Company’s satisfaction) either (A) by the delivery of
cash in the amount of the aggregate purchase price payable by reason of such
exercise, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of previously acquired shares of Common Stock that
have an aggregate Fair Market Value, determined as of the date of exercise,
equal to the aggregate purchase price payable by reason of such exercise
(provided that except as otherwise determined by the Committee, the shares of
Common Stock that are tendered must have been held by the Participant for at
least six (6) months (or such other period as the Committee may permit) prior to
their tender to satisfy the aggregate purchase price if acquired under this Plan
or any other compensation plan maintained by the Company, or have been purchased
in the open market) (C) by the delivery of cash in the amount of the aggregate
purchase price payable by reason of such exercise by a broker-dealer acceptable
to the Company to whom the optionee has submitted an irrevocable notice of
exercise or (D) a combination of (A) and (B), in each case to the extent set
forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee. No certificate representing
Common Stock shall be delivered until the full purchase price therefore has been
paid (or arrangement made for such payment to the Company’s satisfaction).

7



--------------------------------------------------------------------------------



 



     2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons under Section 1.4 as may be selected by the
Committee. The Agreement relating to an SAR shall specify whether the SAR is a
Tandem SAR or a Free-Standing SAR. SARs shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:
     (a) Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option. The base price of a Free-Standing SAR
shall be determined by the Committee; provided, however, that such base price
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such SAR.
     (b) Exercise Period and Exercisability. Each SAR, by its terms, shall
require the Participant to remain in the continuous employ of the Company for at
least one year following the date of grant of the option before any part of the
SAR shall be exercisable, except in the case of a Change in Control. The
Agreement relating to an award of SARs shall specify whether such award may be
settled in shares of Common Stock (including shares of Restricted Stock) or cash
or a combination thereof, provided, however, that cash settled SARs may only be
granted to persons not subject to United States income tax laws, including
Section 409A of the Code and the rules and regulations promulgated thereunder.
The period for the exercise of an SAR shall be determined by the Committee;
provided, however, that no SAR may be exercised later than 10 years after its
date of grant; provided further, that no Tandem SAR shall be exercised later
than the expiration, cancellation, forfeiture or other termination of the
related option. The Committee may, in its discretion, establish Performance
Measures which shall be satisfied or met as a condition to the grant of an SAR
or to the exercisability of all or a portion of an SAR. The Committee shall
determine whether an SAR may be exercised in cumulative or non-cumulative
installments and in part or in full at any time. An exercisable SAR, or portion
thereof, may be exercised, in the case of a Tandem SAR, only with respect to
whole shares of Common Stock and, in the case of a Free Standing SAR, only with
respect to a whole number of SARs. If an SAR is exercised for shares of
Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c) and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the exercise of an SAR for
shares of Common Stock, including Restricted Stock, the holder of such SAR shall
have no rights as a stockholder of the Company with respect to the shares of
Common Stock subject to such SAR.
     (c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (i) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (ii) by executing such documents as
the Company may reasonably request.

8



--------------------------------------------------------------------------------



 



2.3 Termination of Employment or Service. (a) Non-Statutory Stock Options and
SARs. Unless otherwise specified in the Agreement evidencing an option or SAR,
but subject to Section 2.1(b) or Section 2.2(b), as the case may be, if the
holder of an option (other than an Incentive Stock Option) or SAR terminates
employment with the Company by reason of (i) death, or (ii) retirement on or
after age 55 with a minimum of 10 years of employment with or service to the
company, or (iii) the occurrence of such individual’s Disability Date, or
(iv) the occurrence of such termination within two years following a Change in
Control, such option or SAR shall be exercisable for the remainder of the option
period or SAR period as stated under the terms of the option or SAR, as the case
may be, but only to the extent that such option or SAR was exercisable at the
date of such termination of employment.
     If the employment with the Company of the holder of an option (other than
an Incentive Stock Option) or SAR is terminated for any other reason, such
option or SAR shall remain exercisable to the extent that it was exercisable at
the date of such termination of employment, for a period of 90 days following
such termination of employment. Notwithstanding anything to the contrary
contained in the preceding sentence, if such holder’s employment with the
Company is terminated by the Company for Cause, his or her rights under all
options and SARs shall terminate automatically on the effective date of such
termination of employment.
     (b) Termination of Employment — Incentive Stock Options. Unless otherwise
specified in the Agreement evidencing an option, but subject to Section 2.1(b),
if the holder of an Incentive Stock Option terminates employment with the
Company by reason of Permanent and Total Disability, such Incentive Stock Option
shall be exercisable only to the extent that it was exercisable on the effective
date of such termination of employment and may thereafter be exercised by such
holder (or such holder’s legal representative or similar person) until the date
which is one year after the effective date of such termination of employment.
     Unless otherwise specified in the Agreement evidencing an option, but
subject to Section 2.1(b), if the holder of an Incentive Stock Option ceases to
be an employee of the Company by reason of his or her death, such Incentive
Stock Option shall be exercisable only to the extent that it was exercisable on
the date of such optionee’s death and may thereafter be exercised by such
optionee’s executor, administrator, legal representative, beneficiary or similar
person until the date which is three years after the date of death.
     If the Company terminates the employment of the holder of an Incentive
Stock Option for Cause, such Incentive Stock Option shall terminate
automatically on the effective date of such termination of employment.
     Unless otherwise specified in the Agreement evidencing an option, but
subject to Section 2.1(b), if the Company’s employment of the holder of an
Incentive Stock Option is terminated for any reason other than Permanent and
Total disability, death or Cause, such Incentive Stock shall be excisable only
to the extent that it was exercisable on the effective date of such termination
of employment, and may thereafter be exercised by such holder (or such holder’s
legal representative or similar person) until the date which is 90 days after
the effective date of such termination of employment.

9



--------------------------------------------------------------------------------



 



     If the holder of an Incentive Stock Option dies during the period set forth
in the first paragraph of this Subsection (b) following termination of
employment by reason of Permanent and Total Disability, or during the period set
forth in the fourth paragraph of this Subsection (b) following termination of
employment for any reason other than Permanent and Total Disability for death or
Cause, such Incentive Stock Option shall be exercisable only to the extent it
was exercisable on the date of the holder’s death and may thereafter be
exercised by the holder’s executor, administrator, legal representative,
beneficiary or similar person until the date which is three years after the date
of death.
     2.4 No Repricing. Notwithstanding anything in this Plan to the contrary and
subject to Section 5.7, without the approval of the stockholders of the Company
the Committee will not amend or replace any previously granted option or SAR in
a transaction that constitutes a “repricing,” as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.
III. STOCK AWARDS
     3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards
to such eligible persons under Section 1.4 as may be selected by the Committee.
The Agreement relating to the Stock Award shall specify whether the Stock Award
is a Restricted Stock Award, a Restricted Stock Unit Award, or Bonus Stock
Award.
     3.2 Terms of Stock Awards. Stock Awards shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable.
     (a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award, Restricted Stock Unit Award, or Bonus Stock
Award and the Performance Measures (if any) and Restriction Period applicable to
a Restricted Stock Award or Restricted Stock Unit Award shall be determined by
the Committee.
     (b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award or Restricted Stock Unit Award shall provide, in the manner determined by
the Committee, in its discretion, and subject to the provisions of this Plan,
for the vesting of the shares of Common Stock subject to such award, in the case
of a Restricted Stock Award, or the vesting of the Restricted Stock Unit Award
itself, in the case of Restricted Stock Unit Award, (i) if specified Performance
Measures are satisfied or met during the specified Restriction Period or (ii) if
the holder of such award remains continuously in the employment of or service to
the Company during the specified Restriction Period, and for the forfeiture of
the shares of Common Stock subject to such award in the case of a Restricted
Stock Award, or the forfeiture of the Restricted Stock Unit Award itself, in the
case of a Restricted Stock Unit Award, (x) if specified Performance Measures are
not satisfied or met during the specified Performance Period or (y) if the
holder of such award does not remain continuously in the employment of or
service to the Company during the specified Restriction Period.
     Bonus Stock Awards shall not be subject to any Performance Measures or
Restriction Periods.

10



--------------------------------------------------------------------------------



 



     (c) Share Certificates. During the Restriction Period, a certificate or
certificates representing a Restricted Stock Award may be registered in the
holder’s name and may bear a legend, in addition to any legend which may be
required pursuant to Section 5.6, indicating that the ownership of the shares of
Common Stock represented by such certificate is subject to the restrictions,
terms and conditions of this Plan and the Agreement relating to the Restricted
Stock Award. All such certificates shall be deposited with the Company, together
with stock powers or other instruments of assignment (including a power of
attorney), each endorsed in blank with a guarantee of signature if deemed
necessary or appropriate by the Company, which would permit transfer to the
Company of all or a portion of the shares of Common Stock subject to the
Restricted Stock Award in the event such award is forfeited in whole or in part.
Upon termination of any applicable Restriction Period (and the satisfaction or
attainment of applicable Performance Measures), or upon the grant of a Bonus
Stock Award, in each case subject to the Company’s right to require payment of
any taxes in accordance with Section 5.5, a certificate or certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.
     (d) Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that a distribution with respect to shares of Common Stock, other than
a regular cash dividend, shall be deposited with the Company and shall be
subject to the same restrictions as the shares of Common Stock with respect to
which such distribution was made.
     (e) Rights and Provisions Applicable to Restricted Stock Unit Awards. The
Agreement relating to a Restricted Stock Unit Award shall specify whether the
holder thereof shall be entitled to receive, on a current or deferred basis,
dividend equivalents, or the deemed reinvestment of, any deferred dividend
equivalents, with respect to the number of shares of Common Stock subject to
such award. Prior to the settlement of a Restricted Stock Unit Award, the holder
thereof shall not have any rights as a stockholder of the Company with respect
to the shares of Common Stock subject to such award, except to the extent that
the Committee, in its sole discretion, may grant dividend equivalents on
Restricted Stock Unit Awards as provided above. No shares of Common Stock and no
certificates representing shares of Common Stock that are the subject to a
Restricted Stock Unit Award shall be issued upon the grant of a Restricted Stock
Unit Award. Instead, shares of Common Stock subject to Restricted Stock Unit
Awards and the certificates representing such shares of Common Stock shall only
be distributed at the time of settlement of such Restricted Stock Unit Awards in
accordance with the terms and conditions of this Plan and the Agreement relating
to such Restricted Stock Unit Award.
     3.3 Termination of Employment or Service. (a) Disability, Retirement and
Death. Unless otherwise set forth in the Agreement relating to a Restricted
Stock Award, if the employment with or service to the Company of the holder of
such award terminates by reason of (i) death, or (ii) retirement on or after age
55 (with a minimum of 10 years of employment with or service to the Company), or
(iii) the occurrence of such Participant’s Disability Date, or (iv) termination
of

11



--------------------------------------------------------------------------------



 



employment under any other circumstances that the Committee may determine shall
warrant the application of this provision, the restrictions imposed hereunder
shall lapse with respect to such number of shares of Restricted Stock, if any,
as shall be determined by the Committee, and the balance of such shares of
Restricted Stock shall be forfeited to the Company.
     (b) Other Termination. Unless otherwise set forth in the Agreement relating
to a Restricted Stock Award, if the employment with or service to the Company of
the holder of a Restricted Stock Award terminates for any other reason during
the Restriction Period, then the portion of such award which is subject to a
Restriction Period on the effective date of such holder’s termination of
employment or service shall be forfeited by such holder and such portion shall
be canceled by the Company.
IV. PERFORMANCE SHARE AWARDS
     4.1 Performance Share Awards. The Committee may, in its discretion, grant
Performance Share Awards to such eligible persons under Section 1.4 as may be
selected by the Committee.
     4.2 Terms of Performance Share Awards. Performance Share Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
     (a) Number of Performance Shares and Performance Measures. The number of
Performance Shares subject to any award and the Performance Measures and
Performance Period applicable to such award shall be determined by the
Committee.
     (b) Vesting and Forfeiture. The Agreement relating to a Performance Share
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
award, if specified Performance Measures are satisfied or met during the
specified Performance Period, and for the forfeiture of such award, if specified
Performance Measures are not satisfied or met during the specified Performance
Period.
     (c) Settlement of Vested Performance Share Awards. The Agreement relating
to a Performance Share Award (i) shall specify whether such award may be settled
in shares of Common Stock (including shares of Restricted Stock) or cash or a
combination thereof and (ii) may specify whether the holder thereof shall be
entitled to receive, on a current or deferred basis, dividend equivalents, and,
if determined by the Committee, interest on or the deemed reinvestment of any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. If a Performance Share Award is settled in shares
of Restricted Stock, a certificate or certificates representing such Restricted
Stock shall be issued in accordance with Section 3.2(c) and the holder of such
Restricted Stock shall have such rights of a stockholder of the Company as
determined pursuant to Section 3.2(d). Prior to the settlement of a Performance
Share Award in shares of Common Stock, including Restricted Stock, the holder of
such award shall have no rights as a stockholder of the Company with respect to
the shares of Common Stock subject to such award and shall have rights as a
stockholder of the Company in

12



--------------------------------------------------------------------------------



 



accordance with Section 5.10. Notwithstanding any other provision of the Plan to
the contrary, payments of cash, shares of Common Stock, or any combination
thereof to any Participant in respect of the settlement of a Performance Share
Award for any Performance Period shall not exceed $5,000,000, with respect to
the cash payment for such award, and shall not exceed 250,000 shares of Common
Stock, with respect to the Common Stock payment for such award.
     4.3 Termination of Employment. (a) Disability, Retirement and Death. Unless
otherwise set forth in the Agreement relating to a Performance Share Award, if
the employment with the Company of the holder of such award terminates prior to
the end of the Performance Period applicable to such award by reason of
(i) death, or (ii) retirement on or after age 55 (with a minimum of 10 years of
employment or service with the Company, (iii) the occurrence of such
Participant’s Disability Date or (v) termination of employment under any other
circumstances that the Committee may determine shall warrant the application of
this provision, the Committee, in its sole discretion and taking into
consideration the performance of such Participant and the performance of the
Company during the Performance Period, may authorize the payment to such
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Performance Award which would have been paid to
such Participant for such Performance Period.
     (b) Other Termination. Unless otherwise set forth in the Agreement relating
to a Performance Share Award, if the employment with the Company of the holder
of a Performance Share Award terminates for any other reason prior to the end of
a Performance Period, then the portion of such award which is subject to such
Performance Period on the effective date of such holder’s termination of
employment shall be forfeited and such portion shall be canceled by the Company.
V. GENERAL
     5.1 Effective Date and Term of Plan. This Plan has been approved by the
stockholders of the Company and became effective as of January 1, 1998. This
Plan shall terminate on May 1, 2015, unless terminated earlier by the Board.
Termination of this Plan shall not affect the terms or conditions of any award
granted prior to termination.
     5.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code;
provided, however, that no amendment shall be made without stockholder approval
if such amendment would (a) increase the maximum number of shares of Common
Stock available under this Plan (subject to Section 5.7), (b) effect any change
inconsistent with Section 422 of the Code, (c) extend the term of this Plan or
(d) reduce the minimum purchase price of a share of Common Stock subject to an
option. No amendment may impair the rights of a holder of an outstanding award
without the consent of such holder.
     5.3 Agreement. Each award under this Plan shall be evidenced by an
Agreement setting forth the terms and conditions applicable to such award. No
award shall be valid until an Agreement is executed by the Company and the
recipient of such award and, upon execution by each party and delivery of the
Agreement to the Company, such award shall be effective as of the effective date
set forth in the Agreement.

13



--------------------------------------------------------------------------------



 



     5.4 Non-Transferability of Awards. Unless otherwise specified in the
Agreement relating to an award, no award shall be transferable other than by
will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the foregoing sentence or the Agreement relating to an award, each award may
be exercised or settled during the holder’s lifetime only by the holder or the
holder’s legal representative or similar person. Except to the extent permitted
by the second preceding sentence or the Agreement relating to an award, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any such
award, such award and all rights thereunder shall immediately become null and
void.
     5.5 Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any Federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “ Tax Date “), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company in the amount necessary to satisfy any such
obligation, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of shares of Common Stock having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the Tax Date, or withhold an
amount of cash which would otherwise be payable to a holder, equal to the amount
necessary to satisfy any such obligation, (D) in the case of the exercise of an
Incentive Stock Option or Non-Statutory Stock Option, a cash payment in the
amount necessary to satisfy any such obligation by a broker-dealer acceptable to
the Company to whom the optionee has submitted an irrevocable notice of exercise
or (E) any combination of (A), (B) and (C), in each case to the extent set forth
in the Agreement relating to the award; provided, however, that the Company
shall have sole discretion to disapprove of an election pursuant to any of
clauses (B)-(E). Any fraction of a share of Common Stock which would be required
to satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder.
     5.6 Restrictions on Shares. Each award made hereunder shall be subject to
the requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise or

14



--------------------------------------------------------------------------------



 



settlement of such award or the delivery of shares thereunder, such award shall
not be exercised or settled and such shares shall not be delivered unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company. The Company may require that certificates evidencing shares of Common
Stock delivered pursuant to any award made hereunder bear a legend indicating
that the sale, transfer or other disposition thereof by the holder is prohibited
except in compliance with the Securities Act of 1933, as amended, and the rules
and regulations thereunder.
     5.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
maximum number of shares of Common Stock with respect to which options, SARs,
Stock Awards or Performance Share Awards or a combination thereof may be awarded
during any calendar year to any one person, the maximum number of shares of
Common Stock that may be issued pursuant to Awards in the form of Incentive
Stock Options, the number and class of securities subject to each outstanding
option and the purchase price per security, the terms of each outstanding SAR,
the number and class of securities subject to each outstanding Stock Award, and
the terms of each outstanding Performance Share shall be appropriately adjusted
by the Committee, such adjustments to be made in the case of outstanding options
and SARs without an increase in the aggregate purchase price or base price. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive. If any such adjustment would result in a fractional security
being (a) available under this Plan, such fractional security shall be
disregarded, or (b) subject to an award under this Plan, the Company shall pay
the holder of such award, in connection with the first vesting, exercise or
settlement of such award, in whole or in part, occurring after such adjustment,
an amount in cash determined by multiplying (i) the fraction of such security
(rounded to the nearest hundredth) by (ii) the excess, if any, of (A) the Fair
Market Value on the vesting, exercise or settlement date over (B) the exercise
price, if any, of such award.
     5.8 Change in Control.
     (a)(1) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, (i) all outstanding
options and SARs shall immediately become exercisable in full, (ii) the
Restriction Period applicable to any outstanding Restricted Stock Award or
Restricted Stock Unit shall lapse, (iii) the Performance Period applicable to
any outstanding Performance Share shall lapse, (iv) the Performance Measures
applicable to any outstanding Restricted Stock Award (if any) and to any
outstanding Performance Share shall be deemed to be satisfied at the target
level and (v) there shall be substituted for each share of Common Stock
available under this Plan, whether or not then subject to an outstanding award,
the number and class of shares into which each outstanding share of Common Stock
shall be converted pursuant to such Change in Control. In the event of any such
substitution, the purchase price per share in the case of an option and the base
price in the cases of an SAR shall be appropriately adjusted by the Committee
(whose determination shall be final, binding and conclusive), such adjustments
to be made in the case of outstanding options and SARs without an increase in
the aggregate purchase price or base price.

15



--------------------------------------------------------------------------------



 



     (2) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(1) or (2) below, or in the
event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive consideration other
than shares of common stock that are registered under Section 12 of the Exchange
Act, each outstanding award shall be surrendered to the Company by the holder
thereof, and each such award shall immediately be canceled by the Company, and
the holder shall receive, within ten days of the occurrence of a Change in
Control pursuant to Section (b)(1) or (2) below or within ten days of the
approval of the stockholders of the Company contemplated by Section (b)(3) or
(4) below, a cash payment from the Company in an amount equal to (i) in the case
of an option, the number of shares of Common Stock then subject to such option,
multiplied by the excess, if any, of the greater of (A) the highest per share
price offered to stockholders of the Company in any transaction whereby the
Change in Control takes place and (B) the Fair Market Value of a share of Common
Stock on the date of occurrence of the Change in Control, over the purchase
price per share of Common Stock subject to the option, (ii) in the case of a
Free-Standing SAR, the number of shares of Common Stock then subject to such
SAR, multiplied by the excess, if any, of the greater of (A) the highest per
share price offered to stockholders of the Company in any transaction whereby
the Change in Control takes place or (B) the Fair Market Value of a share of
Common Stock on the date of occurrence of the Change in Control, over the base
price of the SAR, (iii) in the case of a Restricted Stock Award or an award of
Restricted Stock Units, the number of shares of Common Stock then subject to
such award, multiplied by the greater of (A) the highest per share price offered
to stockholders of the Company in any transaction whereby the Change in Control
takes place and (B) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control or (iv) in the case of a Performance
Share Award, the target number of Performance Shares then subject to such award,
multiplied by the greater of (A) the highest per share price offered to
stockholders of the Company in any transaction whereby the Change in Control
takes place and (B) the highest Fair Market Value of a share of Common Stock
during the 90-day period immediately preceding the date of the Change in
Control. In the event of a Change in Control, each Tandem SAR shall be
surrendered by the holder thereof and shall be canceled simultaneously with the
cancellation of the related option. The Company may, but is not required to,
cooperate with any person who is subject to Section 16 of the Exchange Act to
assure that any cash payment in accordance with the foregoing to such person is
made in compliance with Section 16 and the rules and regulations thereunder.
     (b) “Change in Control” shall mean:
     (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 20% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company

16



--------------------------------------------------------------------------------



 



(excluding any acquisition resulting from the exercise of an exercise,
conversion or exchange privilege unless the security being so exercised,
converted or exchanged was acquired directly from the Company), (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection
(3) of this Section 5.8(b); provided further, that for purposes of clause (B),
if any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall become the beneficial owner of 20% or more of the Outstanding
Common Stock or 20% or more of the Outstanding Voting Securities by reason of an
acquisition by the Company, and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Common Stock or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;
     (2) individuals who, as of the beginning of any consecutive two-year period
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who subsequently becomes a director of the Company and whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;
     (3) the consummation of a reorganization, merger or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which (i) all or substantially all of the individuals or
entities who are the beneficial owners, respectively, of the Outstanding Common
Stock and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii) no Person (other
than: the Company; any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 15% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of

17



--------------------------------------------------------------------------------



 



common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of directors and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or
     (4) the consummation of a plan of complete liquidation or dissolution of
the Company.
     5.9 No Right of Participation or Employment. No person shall have any right
to participate in this Plan. The Committee’s selection of a person to
participate in this Plan at any time shall not require the Committee to select
such person to participate in this Plan at any other time. Neither this Plan nor
any award made hereunder shall confer upon any person any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time without
liability hereunder.
     5.10 Rights as Stockholder. No person shall have any right as a stockholder
of the Company with respect to any shares of Common Stock or other equity
security of the Company which is subject to an award hereunder unless and until
such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.
     5.11 Stock Certificates. To the extent that this Plan provides for issuance
of certificates to reflect the issuance of shares of Common Stock, the issuance
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of the New York Stock Exchange.
     5.12 Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.
     5.13 Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purpose of this Plan and, in furtherance of such purpose, the Committee may make
such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or any of its Subsidiaries operates or has
employees.

18